DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Preliminary Amendment
Acknowledgement is made of the preliminary amendment filed on 05/09/2019 in which claims 3-5 were canceled, 6-7 amended, and claims 8-10 added. Therefore claims 1-2 and 6-10 are pending for examination below. 

Allowable Subject Matter
Claims 1-2 and 6-10 allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art of record does not suggest or disclose the claimed combination of elements or steps as recited, most particularly the claimed, “wherein, if a predetermined transmission condition is met, the topmost monitoring device is configured to take the battery monitoring device at the next lower rank as a destination, and wirelessly transmit wireless transmission data that contains the detection information generated by the topmost monitoring device to this destination, any intermediate monitoring device is configured to, if wireless transmission data is given to it through wireless transmission from the battery monitoring device at the next higher rank, transmit new wireless transmission data obtained by adding the detection information generated by itself to the 
Claims 2 and 6-10 depend from claim 1 and are allowed for the same reasons. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20180017631 to Kudo et al. discloses a battery system monitoring apparatus that measures cell voltage for respective cell groups. A plurality of cell voltage monitors are connected to each series of cells of a battery string. However, Kudo fails to include any disclosure relating to the claimed requirement of specific operations relating to the topmost, intermediate, lowermost monitoring devices such that wireless transmission and data control is affected. 
US 2010/0019732 to Utsumi et al. discloses a battery control method and system wherein a management system is used to control voltage of individual cells. Each cell includes a slave device type monitor connected with a master device for controlling the monitoring of a cell voltage and equalization circuit. Transmission of data is wirelessly enabled. However, Utsumi fails to disclose the claimed requirements of the specific operations relating to the topmost, intermediate, lowermost monitoring devices such that wireless transmission and data control is affected as highlighted in the quoted portion above. 
US 2016/0006085 to Toya discloses a battery pack including a communicator that receives data/instructions related to the battery from an external communication terminal that enable facilitation of checking a status of the battery state. However, Toya fails to disclose the claimed requirements of the specific operations relating to the topmost, intermediate, lowermost monitoring devices such that wireless transmission and data control is affected as highlighted in the quoted portion above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL R PELTON whose telephone number is (571)270-1761.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHANIEL R PELTON/Primary Examiner, Art Unit 2859